Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-1997

United States v. Baird
Precedential or Non-Precedential:

Docket 96-1342




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Baird" (1997). 1997 Decisions. Paper 78.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/78


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                         _____________

                          NO. 96-1342
                         _____________

                    UNITED STATES OF AMERICA,

                                     Appellee

                                 v.

                             JOHN BAIRD,

                                     Appellant

               __________________________________

         On Appeal From the United States District Court
            For the Eastern District of Pennsylvania
                   (D.C. Crim. No. 95-cr-00092-1
                __________________________________

                   Argued:     November 6, 1996

        Before: BECKER, McKEE, and GARTH, Circuit Judges.

                     ______________________

                     ORDER AMENDING OPINION
                     ______________________


     The opinion filed in the above case on March 19, 1997 is

hereby amended as follows:

     A new footnote shall be placed on p. 13 of the slip opinion,

just after the sentence that reads “To be related conduct, the

conduct need not, however, fit the definition of relevant conduct

under § 1B1.3,” which will read as follows:
Our textual statement might appear inconsistent with the
     statement in United States v. Kikumura, 918 F.2d 1084 (3d
     Cir. 1990) that “[o]ffense-related departures may consider
     only conduct that is relevant to the offense of conviction,
     within the limitation set forth in Guidelines § 1B1.3. See


                                 1
    id. § 5K2.0.” Id. at 1105 n.24. But that statement in
    Kikumura rests on language previously but no longer
    contained in § 5K2.0 stating that “[h]arms identified as a
    possible basis for departure from the guidelines should be
    taken into account only when they are relevant to the
    offense of conviction, within the limitations set forth in §
    1B1.3.” However, a 1990 amendment to the Sentencing
    Guidelines struck that language from § 5K2.0. See 1991
    U.S.S.G. app. C, amend. 358. The basis for the statement in
    Kikumura having been eliminated, the statement no longer has
    any force.



                            BY THE COURT:


                            /s/ Edward R. Becker
                            __________________________
                             Edward R. Becker
                             Circuit Judge

Dated: April 7, 1997




                              2